ORDER DENYING MOTION FOR RELIEF FROM ORDER
(MOTION TO ALTER MISTAKE)
The above-entitled matter coming on for hearing before the Court on a Motion for Relief From Order (Motion to Alter Mistake) filed by appellant relative to the opinion issued herein on October 19, 1990, 798 P.2d 1208 (Wyo.1990); the Court considering the motion as a petition for rehearing of its decision previously entered; and the Court being advised in the premises and reconsidering the decision made, finds that a basis for rehearing is not provided, whether addressed by request of October 26, 1990 or by current motion for relief filed May 14, 1991.
IT IS ORDERED that the Motion for Relief From Order (Motion to Alter Mistake) filed by appellant relating to the decision entered herein on October 19, 1990, 798 P.2d 1208 (Wyo.1990), should be and the same hereby is denied.